[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                APR 9, 2010
                              No. 09-11508                      JOHN LEY
                          Non-Argument Calendar                   CLERK
                        ________________________

                  D. C. Docket No. 08-00044-CR-T-17-TBM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ALEX SHEVGERT,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (April 9, 2010)

Before BLACK, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Alex Shevgert appeals his sentence of 300 months of imprisonment for
conspiring to travel in interstate commerce with the intent to kill, injure, and harass

another person and twice aiding and abetting in the interstate travel of his co-

conspirators. 18 U.S.C. §§ 2, 2261A. Shevgert argues about the sufficiency of the

evidence, evidentiary rulings, cumulative error, and the enhancement and

reasonableness of his sentence, all of which we affirm. Shevgert also challenges

the effectiveness of trial counsel, which we decline to review.

                                 I. BACKGROUND

      Shevgert, through an intermediary, Lark Cholak, paid Edmon Vardanyan to

injure Shevgert’s in-laws, Grigori and Galina Komissarchuk, because they refused

to give Shevgert money. In September 2006, Cholak paid Vardanyan $2000 to

travel from Tampa, Florida, to Newark, New Jersey, to attack the Komissarchuks.

Shevgert recommended that Vardanyan enter the Komissarchuks’ home disguised

as a delivery man, but the plan failed when Grigori refused to admit Vardanyan.

The next day, Cholak and Vardanyan used a van obtained from Enterprise Rent a

Car to follow Grigori to a Home Depot, where Vardanyan attacked Grigori.

Grigori suffered multiple facial fractures and lacerations, serious abdominal

injuries, and a ruptured pancreas, and he underwent surgery and remained in the

hospital for a week to recover from his injuries. After his release, Grigori

continued to suffer from dizziness and ringing in his ears.



                                           2
      Shevgert retained Cholak a second time to attack the Komissarchuks.

Cholak retained a driver, Michael Stofman, who traveled with Vardanyan to New

Jersey. Stofman and Vardanyan watched the Komissarchuks’ residence for several

days, but they were unable to find an opportunity to assault the couple. In

December 2006, while the Komissarchuks were in their Florida home, Shevgert led

Cholak to the Komissarchuks’ home. Cholak later drove Vardanyan to the house

and he entered the garage as the Komissarchuks returned home from a party at

Shevgert’s house. Vardanyan beat Grigori and Galena with a hammer, fractured

Grigori’s skull, and caused Galena to suffer multiple lacerations and severe

bruising.

      Shevgert asked Cholak to attack Galina a second time. Cholak agreed to

contact Vardanyan, but Cholak refused to participate in the attack. Shevgert

retained Sergery Zub to drive Vardanyan, but Cholak coordinated the attack. In

April 2007, Vardanyan and Zub flew from Florida to New Jersey, where

Vardanyan attacked Galina on the street outside her home and fled in a van driven

by Zub. Vardanyan beat Galina with a blunt object “so violently that her dentures

flew out of her mouth.” Galina was admitted to the hospital for three days to treat

a fracture to her skull and a subdural hematoma, and she was placed on medication

for seizures.



                                          3
      The Komissarchuks’ son, Vadim, took pictures of the individuals who

attacked Galina. Grigori recognized Vardanyan as the delivery man who had

attempted to enter the Komissarchuks’ home, and Galina later identified

Vardanyan as her attacker in December 2006. One of the photographs showed that

the van in which Vardanyan escaped in April 2007 had a license plate from

Sarasota, Florida, and Grigori suspected that Shevgert was involved in the attack.

When Grigori confronted Shevgert about the attacks, Shevgert admitted that

“maybe [he] kn[e]w” the assailants.

      Agents of the Federal Bureau of Investigation arrested several of the

conspirators who, in turn, incriminated Shevgert. Police discovered Zub and

Vardanyan at a liquor store in New York, but they were released when Vardanyan

told the police that he was a prostitute who had been solicited by Zub. Later, Zub

and Vardanyan were arrested and cooperated with federal agents.

      Agents arrested Cholak and he agreed to call Shevgert to discuss the

conspiracy. During their first conversation, Shevgert told Cholak to flee the

United States and promised to pay Cholak $20,000. Shevgert urged Cholak to

“hold out” because “without [him]” the police would “have nothing.” Shevgert

stated that the police would “pressure” him, but all the evidence linking him to the

attacks was “indirect” and “[i]n the worse possible case,” he would receive “10 to



                                          4
15 years . . . and then [he would] get out after five.” Shevgert stated that, by the

time he was released from prison, Grigori would “kick the bucket” and Shevgert

would inherit Grigori’s fortune. During the second conversation, Shevgert agreed

to meet Cholak in person. At that meeting, Agent Lynn Billings arrested Shevgert.

      Shevgert later waived his constitutional rights and provided a statement to

Agent Billings. Shevgert denied involvement in the attacks. Shevgert stated that

he knew “some things” and blamed Cholak for the attacks.

      Shevgert and his cohorts were indicted for their crimes. Shevgert and

Vardanyan were charged in a three-count indictment for conspiracy and two counts

of aiding and abetting in the assaults on the Komissarchuks. 18 U.S.C.

§§ 2, 2261A. Vardanyan pleaded guilty to the three charges and was sentenced to

240 months of imprisonment. See United States v. Vardanyan, 09-10977 (11th

Cir. Nov. 27, 2009). Cholak pleaded guilty to traveling in interstate commerce

with the intent to kill, injure, and harass another person and was sentenced to 41

months of imprisonment, and Zub pleaded guilty to conspiring to travel and was

sentenced to 30 months of imprisonment.

      At trial, the Komissarchuks, Cholak, and Zub testified against Shevgert. The

Komissarchuks testified about their wealth, Shevgert’s hostilility, his demands for

money, and the attacks. Cholak and Zub testified about their conversations with



                                           5
Shevgert and their participation in the attacks on the Komissarchuks. Cholak

stated that he was introduced to Vardanyan by Boris Parris and Parris was present

when Vardanyan first agreed to attack the Komissarchuks. Cholak also stated that

Shevgert was frustrated because the Komissarchuks endured the attacks. The

government also introduced records that verified testimony about the travel of

Shevgert’s cohorts and telephone conversations in which the conspirators planned

the attacks on the Komissarchuks.

      The government called two other witnesses, Sergei Smirnov and Alexandr

Leyvi, to testify about Shevgert’s plans to harm the Komissarchuks. Smirnov and

Leyvi testified that they met with Shevgert twice during which he asked for

assistance in collecting a debt in New York. At the second meeting, Shevgert said

that the people were elderly, he needed to “somehow influence [the] people and

make them return the money,” and he wanted “to beat them up a little bit.”

Smirnov testified that he refused to aid Shevgert.

      Shevgert testified and denied any involvement in the attacks. Shevgert

asserted that he first learned about Cholak and Zub’s involvement after the third

attack. Shevgert stated that Cholak wanted to start a business with Shevgert,

Cholak had attacked the Komissarchuks to persuade them to give Shevgert money

for that enterprise and, when that failed, Cholak tried to blackmail Shevgert.



                                          6
Shevgert denied talking to Smirnov or Leyvi, and Shevgert said that he had

encouraged Cholak to leave the country to end his extortion.

      Shevgert also presented other evidence in his defense. Shevgert’s wife

testified that she believed Shevgert was innocent and the attacks stemmed from

either an investigation about Grigori committing Medicare fraud, his disagreement

with a contractor, or family problems with the Italian mafia. Shevgert also

introduced testimony from two expert witnesses who challenged the quality,

authenticity, and translation of tape recorded conversations between Shevgert and

members of the conspiracy.

      Shevgert moved for a judgment of acquittal, which the district court denied.

The jury found Shevgert guilty of conspiring to travel in interstate commerce with

the intent to kill, injure, and harass the Komissarchuks and of twice aiding and

abetting in interstate travel in September 2006 and April 2007. 18 U.S.C.

§§ 2, 2261A. The jury also returned a special verdict finding that the aiding and

abetting crimes involved bodily injury that threatened the lives of the

Komissarchuks.

      A presentence investigation report separated Shevgert’s conduct into four

groups. Group One involved the aggravated assault of Grigori outside Home

Depot and was assigned a base offense level of 14, United States Sentencing



                                          7
Guideline § 2A2.2(a) (Nov. 2008), and increased that level by 7 points because

Grigori sustained injuries that were permanent or life-threatening, id.

§ 2A2.2(b)(3)(C), by 2 points because Shevgert committed the assault for money,

id. § 2A2.2(b)(4), by 4 points because of his role as organizer or leader, id.

§ 3B1.1(a), and by 2 points for his obstruction of justice for testifying falsely at

trial, id. § 3C1.1. Groups Two, Three, and Four involved the aggravated assaults

of the Komissarchuks in the garage of their Florida home and of Galina outside the

New Jersey home. The three groups were assigned base levels of 14, id.

§ 2A2.2(a), which were increased by 4 points because a dangerous weapon was

used in the assaults, id. § 2A2.2(b)(2)(B), by 6 points because the Komissarchuks

sustained injuries that were serious and could have been permanent or life-

threatening, id. § 2A2.2(b)(3)(E), and by 8 points because Shevgert was motivated

by money, id. § 2A2.2(b)(4), he served as the organizer or leader, id. § 3B1.1(a),

and he obstructed justice, id. § 3C1.1. With a combined offense level of 36 and a

criminal history of I, the report provided a guideline range between 188 and 235

months of imprisonment. The report stated that Shevgert faced maximum statutory

sentences of 60 months of imprisonment for conspiracy, 18 U.S.C. § 371, and 240

months of imprisonment for aiding and abetting, id. § 2261(b)(2).

      Shevgert objected to the presentence report on three grounds. First,



                                            8
Shevgert argued that the report contained an inaccurate description of his offenses.

Second, Shevgert argued that he should have received an increase of 2 points

instead of 4 points for his aggravating role because the crimes involved less than

five participants. Third, Shevgert argued that he did not obstruct justice because he

“believe[d] that he told the truth” at trial.

       At the sentencing hearing, the district court rejected Shevgert’s objections.

The district court found that the description of Shevgert’s offenses was accurate.

The government introduced testimony from Agent Billings about the involvement

of Stofman and Parris in the conspiracy, and the district court found that there were

five or more participants in the crime. The district court also found that Shevgert

had obstructed justice by committing perjury.

       The government requested that the district court vary upward from the

guideline range and sentence Shevgert to 360 months of imprisonment. Shevgert

argued that his crimes should have been divided into two instead of four groups,

and the district court overruled the objection. Shevgert also requested that the

district court vary downward eight to ten years because his convictions were based

on “misunderstanding[s],” the guidelines had taken account of the nature and

circumstances of his crimes, Cholak had received a sentence of 41 months of

imprisonment, a lengthy sentence would be “horrible” at Shevgert’s age, and he



                                                9
was not personally involved in the attacks.

      The district court granted the request by the government for an upward

variance and sentenced Shevgert to 60 months of imprisonment for his conviction

for conspiracy to run consecutively to two concurrent terms of 240 months of

imprisonment for aiding and abetting in the attacks. The district court stated that

Shevgert “orchestrated” repeated attacks on the Komissarchuks, which were

“cold,” “calculated,” and “vicious,” and “more despicable in nature and

circumstances than any case” in which the court had presided and “indicate[d] [that

Shevgert had] a depraved mind without regard for human life.” The district court

also stated that Shevgert had expressed no remorse for his crimes.

                          II. STANDARDS OF REVIEW

      We apply four standards of review in this appeal. We review de novo

challenges to the sufficiency of the evidence and view the evidence in the light

most favorable to the government. United States v. Bacon, No. 08-10463, slip op.

at 3 (11th Cir. Mar. 4, 2010). We review evidentiary rulings for an abuse of

discretion. United States v. Frank, No. 07-13685, slip op. at 34 (11th Cir. Mar. 15,

2010). We review de novo the application of the sentencing guidelines and

examine related findings of fact for clear error. United States v. Faris, 583 F.3d

756, 759 (11th Cir. 2009). Objections or arguments that are not raised in the



                                          10
district court are reviewed for plain error. Frank, slip op. at 28–29. We review the

final sentence imposed by the district court for reasonableness, which is a

deferential standard of review for an abuse of discretion. United States v. Shaw,

560 F.3d 1230, 1237 (11th Cir. 2009).

                                  III. DISCUSSION

       Shevgert presents six issues for our consideration. All fail. We address each

in turn.

           A. There is Sufficient Evidence To Support Shevgert’s Convictions.

       Shevgert argues that the evidence introduced at trial was circumstantial,

“inconclusive, inconsistent, and untrustworthy,” but we disagree. Smirnov and

Leyvi testified that Shevgert desired to hire someone to assault his in-laws, and

Cholak and Zub described their conversations with Shevgert to plan and execute

the attacks on the Komissarchuks. A reasonable jury could infer from the

testimonies of Shevgert’s cohorts and corroborating evidence, including recorded

conversations between Shevgert and Cholak, that Shevgert had conspired with the

cohorts and aided and abetted in the attacks. The jury disbelieved Shevgert’s

testimony and was entitled to consider his testimony as substantive evidence of his

guilt. Bacon, slip op. at 4. The government presented ample evidence for the jury

to find Shevgert guilty.



                                          11
 B. Shevgert Has Abandoned His Challenge To Evidentiary Rulings of the District
                                   Court.

      Shevgert argues that the district court erred by “permit[ting] the government

to introduce inadmissible, prejudicial and irrelevant” evidence of photographs,

hearsay testimony, and tape recordings, and the government responds that he has

abandoned these arguments. Rule of Appellate Procedure 28(a)(9)(A) requires an

appellant to include in his argument his “contentions and reasons for them, with

citations to the authorities and parts of the record on which [he] relies.” Shevgert

recounts the events at trial preceding the evidentiary rulings, but he fails to cite any

caselaw or provide any legal argument to establish the district court erred in its

rulings. Because Shevgert neglected to provide any meaningful discussion to

support his arguments, we consider them abandoned. See Singh v. U.S. Att’y

Gen., 561 F.3d 1275, 1278 (11th Cir. 2009) (“[A]n appellant’s simply stating that

an issue exists, without further argument or discussion, constitutes abandonment of

that issue and precludes our considering the issue on appeal.”).

       C. Shevgert Also Has Abandoned His Argument Regarding a Mistrial.

      Shevgert argues for the first time on appeal that he was entitled to a mistrial

based on cumulative error, but we agree with the government that Shevgert has

abandoned his argument. Unless the defendant can establish the existence of

individual errors, “no cumulative errors can exist.” United States v. Waldon, 363

                                           12
F.3d 1103, 1110 (11th Cir. 2004). Shevgert identifies five errors presumably

committed by the district court, but he provides no legal analysis to support his

claims of error. In the absence of substantive argument to establish some

individual error occurred, Shevgert’s argument of cumulative error is abandoned.

See Singh, 561 F.3d at 1278.

D. We Decline To Consider Shevgert’s Argument About Ineffectiveness of Counsel.

      Shevgert argues for the first time on appeal that his counsel was ineffective

at trial, but we will not consider this argument. Although Shevgert identifies

several supposed errors by trial counsel, the district court should be given the first

opportunity to address those allegations of ineffectiveness. See United States v.

Bender, 290 F.3d 1279, 1284 (11th Cir. 2002). Shevgert can present his argument

in a postconviction motion. 28 U.S.C. § 2255.

E. The District Court Did Not Err in Enhancing Shevgert’s Sentence Based on His
                Leading Role in the Attacks on the Komissarchuks.

      Shevgert challenges the enhancement of his sentence on several grounds, all

of which fail. First, Shevgert argues for the first time on appeal that an

enhancement of his sentence with facts not found by a jury violates his rights under

the Fifth and Sixth Amendments, but “a district court may enhance a sentence

based upon judicial fact-finding provided that its findings do not increase the

sentence beyond the statutory maximum authorized by facts determined in a . . .

                                           13
jury verdict.” United States v. Dean, 487 F.3d 840, 854 (11th Cir. 2007). Second,

Shevgert argues that his presentence investigation report contained incorrect facts

and the evidence did not establish that the conspiracy involved five or more

participants, but the court could rely on the evidence presented at trial, the findings

of the jury, and testimony presented during the sentencing hearing to determine the

accuracy of the report and the appropriateness of the enhancements. See United

States v. De Varon, 175 F.3d 930, 945 (11th Cir. 1999); United States v. Wilson,

884 F.2d 1355, 1356 (11th Cir. 1989). Third, Shevgert argues that his offenses

should have been scored as two groups involving the harms to Grigori and Galina

instead of four groups that addressed each attack, but the Sentencing Guidelines

prohibit the “grouping of offenses that cannot be considered to represent

essentially one composite harm.” U.S.S.G. § 3D1.2 cmt. n.4. Fourth, Shevgert

argues that the evidence did not support an enhancement for obstruction of justice,

but the district court did not clearly err by finding that Shevgert committed perjury.

See id. § 3C1.1 cmt. n.4(b); United States v. Ellisor, 522 F.3d 1255, 1276–77 (11th

Cir. 2008).

                        F. Shevgert’s Sentence is Reasonable.

      The district court did not abuse its discretion by imposing the maximum

statutory sentences. The district court considered the sentencing factors and



                                           14
reasonably determined that an upward variance was necessary to punish Shevgert

for the “depraved” and “vicious” nature of the attacks on his in-laws, the

substantial harms they suffered, and Shevgert’s lack of remorse. See 18 U.S.C.

§ 3553(a). We will not disturb a sentence unless “‘we are left with the definite and

firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case.’” United States v. Shaw,

560 F.3d 1230, 1238 (11th Cir. 2009) (quoting United States v. Pugh, 515 F.3d

1179, 1191 (11th Cir. 2008)). Given the brutality and callousness exhibited by

Shevgert and the avarice that motivated him, Shevgert’s sentence of 300 months of

imprisonment is reasonable.

                                IV. CONCLUSION

      Shevgert’s convictions and sentences are AFFIRMED.




                                          15